IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
JOYCE M. DAVIDSON,

             Appellant,

 v.                                                        Case No. 5D16-1004

HSBC BANK, USA, N.A., AS TRUSTEE ON BEHALF OF ACE
SECURITIES CORP. HOME EQUITY LOAN TRUST AND FOR
THE REGISTERED HOLDERS OF ACE SECURITIES CORP.
HOME EQUITY LOAN TRUST, SERIES 2005-HE6, ETC.,

             Appellee.

________________________________/

Opinion filed June 7, 2016

Non-Final Appeal from the Circuit Court
for Orange County,
Alice L. Blackwell, Judge.

Joyce M. Davidson, Orlando, pro se.

Diana B. Matson and Joshua R. Levine of
Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Fort Lauderdale, for Appellee.



PER CURIAM.

      AFFIRMED. See Fla. R. App. P. 9.315(a). 




LAWSON, C.J., PALMER and TORPY, JJ., concur.